Citation Nr: 1523180	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability, and if so whether the claim should be granted. 

2.  Entitlement to service connection for left knee injury.

3.  Entitlement to service connection for right knee injury.

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (anxiety neurosis) with depression.

5.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO denied claims 1 through 4 in a June 2011 rating decision and the claim for TDIU was denied in an October 2012 rating decision.  

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The Veteran appointed Nicole Knoll, an agent, to represent him before VA in September 2014.  The Board recognizes the change in representation.

The issues of entitlement to service connection for knee disabilities and back disability as well as the issues of entitlement to a rating in excess of 70 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The January 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a back disability was not appealed nor was new and material evidence received during the appeal period.  

2.  The evidence received since the January 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3.  The Veteran's posttraumatic stress disorder (PTSD) with depression more nearly approximates deficiencies in most of the areas, including work, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an evaluation of 70 percent for the Veteran's service-connected anxiety neurosis with depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Codes 9406, 9413 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to reopen back disability claim

In a January 2008 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a back disability.  The claim was denied on the grounds that the claimed disability neither occurred nor was caused by service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a petition to reopen his claim in August 2010.  A June 2011 rating decision granted the Veteran's petition to reopen the claim based on an April 2011 examination report finding current diagnosis of dextroscoliosis and mild degenerative spine disease but denied the claim based on the examiner's etiology opinion.  

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the January 2008 denial, the evidence of record included the service treatment and personnel records.  These reflected that the Veteran reported pain in the back in January and February 1967 during training which was felt to have a psychological component.  The separation examination in July 1969 showed normal spine and there were no complaints.  VA treatment records showed no specific treatment for or diagnosis of a back condition.  

Since January 2008, the Veteran has undergone a VA examination in April 2011 wherein the examiner diagnosed back disability as outlined above.  Moreover, the Veteran has provided credible statements that he hurt his back during his Vietnam service.  The Board notes that the Veteran served for a year with the infantry in Vietnam and earned a Combat Infantry Badge as reflected in his DD form 214.  His statements about carrying his heavy rucksack and weaponry in rough conditions taking a toll on his back and knees are considered consistent with the rigors of his service and are accepted.  These also reflect that he did not report his orthopedic problems at separation because he was undergoing stomach surgery and this overshadowed the orthopedic problems.  See August 18, 2010, Statement in Support of Claim.

The April 2011 VA examination noted the Veteran's complaints that his low back pain was now in the same place as it had been in service.  As noted, the examiner diagnosed dextroscoliosis and mild degenerative spine disease.  He opined that the disability is less likely as not due to service.  He explained that the Veteran's scoliosis was mild and most likely developed in adolescence and was idiopathic in the absence of other conditions that predispose scoliosis such as neuromuscular conditions.  The examiner went on to state that it is possible that the Veteran had a low back strain while in service in the setting of scoliosis, and it is possible that carrying a heavy pack in the setting of scoliosis could have made the back strain at the time more likely but it is less likely than not that military service led to this veteran's scoliosis and life-long back pain.  

This evidence is new, as it was received by VA after the issuance of the January 2008 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to current diagnoses of the Veteran's claimed disability and the relationship to his military service.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a back disability is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2014).  To that extent only, the claim is granted.


II.  Entitlement to Increased rating for PTSD (anxiety neurosis) with depression 

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for increased rating for PTSD (anxiety neurosis) with depression, the duty to notify has been satisfied inasmuch as the RO's September 2010 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as VA medical treatment records and private records identified by the Veteran have been obtained.  Additionally, VA provided the Veteran with VA examinations and evaluations to determine the current manifestations of his disability in April 2011 and October 2012.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and provided sufficient information to allow the Board to render an informed decision.  Therefore, the Board has found the examination reports in combination with the treatment notes, to include the August 2013 note from the Veteran's treating VA psychologist, to be adequate for adjudication purposes.

It is noted that the August 2013 VA treatment note was submitted after the statement of the case and was not accompanied by a waiver of AOJ consideration.  However, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board, unless the Veteran explicitly requests AOJ consideration.  In the present case, the Veteran's Substantive Appeal was received in April 2013; therefore the new 38 U.S.C. § 7105(e) is applicable to the present appeal.  As the Veteran did not explicitly request that the AOJ review the additional evidence, the evidence is properly before the Board for initial review. 

Accordingly, the Board will address the merits of the claim.

Increased Rating for PTSD (anxiety neurosis) with depression 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board will consider whether further staged ratings are appropriate.

The Veteran is currently rated at 50 percent for his PTSD (anxiety neurosis) with depression.  This rating has been effective since December 1987.  He filed the instant claim in August 2010.  

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in deficiencies in most areas, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor which has been for consideration when evaluating claims has been the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

While the rating schedule has indicated that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Moreover, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) has now been released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  Thus, although the Board notes that the examiners and treatment records variously use the diagnoses of anxiety neurosis, depression and PTSD, the Board attributes the psychiatric symptoms to the service-connected condition.

As noted, the instant claim was filed in August 2010.  A September 2010 letter from a long-time close friend indicates that the Veteran's anxiety neurosis symptoms appear to be worsening.  

The Veteran underwent VA psychological examination in April 2011.  The examiner diagnosed "PTSD (a type of anxiety disorder)" with depressed mood.  The examiner noted the evaluation was reviewed with a VA psychiatrist.  The Veteran had significant traumatic stressors in service related to his combat in Vietnam.  He reexperienced them in nightmares and intrusive recollections.  He manifested avoidance symptoms and hyperarousal.  It was noted that the Veteran had not worked since 2005 when he was working in a warehouse and he had to stop due to his back injury and anxiety.  He reported that in that job he was in an isolated place and he did not interact with others.  There, he would have anxiety attacks and experience flashbacks of Vietnam with paranoia and would have to go to the bathroom to cope with these experiences.  The examiner noted that the Veteran met criteria for the diagnosis for PTSD.  The Veteran reported he would wake and walk the perimeter of the house and yard at night when he heard a noise.  He had panic attacks 3 times per week in addition to daily impulse control issues and depression.  He had sleep impairment despite being on medication.  A GAF of 45 was assigned due to severe PTSD symptoms including daily anxiety, frequent depressed mood and panic attacks, suicidal ideation without plan or intent, problems with personal hygiene and activities of daily living, problems with obsessive ritualistic behavior and impulse control as well as short-term memory.  The examiner noted the Veteran had few friends and was unable to work due to his mental health problem "(in addition to his back problem)" despite continuous medication.  

Ongoing VA psychology notes from the Veteran's treating psychologist include a November 2011 note recording symptoms of panic attacks weekly, nightmares daily, hypervigilance, and depressed mood.  His psychiatrist noted symptoms of angry outbursts, difficulty in establishing and maintaining effective relationships, daily anxiety, suicidal ideation without plans, problems with personal hygiene and activities of daily living, ritualistic behavior, problems with impulse control, and isolation, despite continuous medication.  

An October 2012 VA psychological evaluation report reflects the examiner's opinion that the Veteran would have difficulty sustaining gainful employment due to his psychiatric problems.  

In August 2013, the VA psychologist noted the following:  

The veteran appeared depressed during the session.  The veteran reported having difficulty with depressed mood.  The veteran reported checking doors multiple times at night due to thoughts of threat.  The veteran reported having high anxiety frequently.  The veteran's high level of hypervigilance, low trust, difficulty with anger, depression, and anxiety, negatively impact his relationships with others and his ability to effectively maintain gainful employment.  This provider considers the veteran to be unemployable due to the above noted symptoms and their persistence over time.  

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas for the period on appeal.  The treatment and examination record is replete with reference to ongoing manifestations such as suicidal thoughts, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

The Board also notes that although they are no longer required, the GAF score of 45 in the April 2011 VA examination is wholly consistent with the assignment of a 70 percent disability rating at all times relevant to this claim.  

In sum, the evidence can be certainly read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating at all times relevant to the claim.  Accordingly an initial rating of 70 percent is granted. 

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for back disability is warranted.

Entitlement to a 70 percent disability evaluation for PTSD (anxiety neurosis) with depression is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

With respect to the Veteran's back disability claim, the Board notes that his entrance examination report and report of medical history from June 1966 indicated no problems or defects of the spine.  In January and February 1967, the Veteran complained of pain in his low back.  The April 2011 examination report reflects a negative opinion as to etiology but also indicates it is possible that the Veteran had a low back strain while in service in the setting of scoliosis, and it is possible that carrying a heavy pack in the setting of scoliosis could have made the back strain at the time more likely but it is less likely than not that military service led to this veteran's scoliosis and life-long back pain.  An October 2012 VA General Medical examination report reflects the Veteran's statement that he stopped his job in a warehouse in 2005 due to back injury.  

The Board finds the April 2011 opinion inadequate as it does not fully articulate a rationale for the opinion.  Further medical opinion should address whether the current back disability is at least as likely as not due to the rigors in service as reported by this combat Veteran, either by direct incurrence or by aggravation of the scoliosis that the examiner found pre-existed service.  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition. Indeed, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Only when the symptomatology and/or the pathology exist can he or she be said to have developed the disease.  At what point the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual, not a legal issue. Even when an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

Given the ambiguity of the April 2011 opinion, the Board finds further development is necessary to determine whether the Veteran's diagnosed back disability was a preexisting congenital defect or disease.

As to the Veteran's claims for service connection for knee disabilities, the Veteran asserted that he injured his knees during the aforementioned rigorous Vietnam combat service.  Service treatment records do not reflect complains of or treatment for knee problems.  There is current VA treatment evidence showing bilateral mild degenerative changes of the knees.  

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that these criteria to afford the Veteran an examination are met in this case.  

Regarding the issues pertaining to entitlement to a rating in excess of 70 percent for PTSD and TDIU, the Board finds that remand is warranted.  In the TDIU claim form, the Veteran reported that he was unable to work due to his service-connected PTSD and his back condition, that he left his job due to disability and was in receipt of disability retirement benefits and workers compensation benefits.  Although the RO obtained information indicating that the Veteran was not in receipt of Social Security Administration disability benefits at that time, it is unclear if the Veteran had an application pending.  Accordingly, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding medical records that are relevant to his claims, and that he provide information concerning whether he applied for Social Security Administration disability benefits or disability benefits through another non-VA source.  

He should also be asked to authorize the release of any relevant workers compensation records. 

Take any development action that is necessary based on the Veteran's response. 

2.  Thereafter, the Veteran should be afforded an examination by an appropriate examiner to determine the current nature and etiology of all of his back disabilities.  The examiner should review the Veteran's claims file and Virtual VA/VBMS data in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Please note that the examiner is to accept that the Veteran endured the harsh conditions he has described as a member of the infantry in Vietnam.  

Based on the review and the examination, the examiner is asked to:

a) State whether the scoliosis is a congenital / developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

b) If it is a congenital/developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.  

c) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease preexisted active service.  Please provide a complete explanation for the opinion.

d) If the disease clearly and unmistakably preexisted service, is it clear and unmistakable (obvious, manifest, and undebatable) that the disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

e) If a response to (c) or (d) was negative, is it at least as likely as not (a probability of 50 percent or greater) that scoliosis began in or is related to active service.  Please provide a complete explanation for the opinion.

f)  With respect to any other back disability, is it at least as likely as not (a probability of 50 percent or greater) that such began in or is related to active service.  Please provide a complete explanation for the opinion.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, schedule the Veteran for an examination by an appropriate examiner to determine the current nature and etiology of his left and right knee disabilities.  The examiner should review the Veteran's claims file and Virtual VA/VBMS data in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Please note that the examiner is to accept that the Veteran endured the harsh conditions he has described as a member of the infantry in Vietnam.  

Based on the review and the examination, and after identifying any diagnosed knee disability, the examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right or left knee disability began in or is related to active service.  Please provide a complete explanation for the opinion.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


